DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendments
Applicant's amendments filed 11/23/2021 to claim 17 has been entered. Claims 17-18 and 23-30 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant’s election of Group VII, drawn to a method of differentiating stem or progenitor cells, and the species of “Rex-1” expressing and “CD90” not expressing, in the reply filed on 8/21/2018 stands.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 17 has been amended to require that the step of isolating the stem cell in the claimed method is done “without contacting the cell to serum”. Dependent claim 26 limits to obtaining the isolated stem cell from either synovial fluid, blood, or tissue. While the specification does provide support for isolating a stem cell from synovial fluid without the cell contacting serum, the specification does not provide support for obtaining and isolating a stem cell from blood or tissues wherein serum is inherently present. A step of isolating begins with the un-isolated cell, and ends with the isolated cell. Since serum is inherently present in blood, and in contact with blood cells before said blood cells are isolated, serum is inherently present at the being stages of the isolating step. Therefore a step of isolating a cell from blood would inherently involve said cell being in contact with serum prior to the completion of the isolating step. Applicant points to several paragraphs allege support. While the cited paragraphs provide support for using serum free medium, these paragraphs do not provide support for this negative limitation wherein the isolating step can be carried out without the cell contacting serum. Therefore while there is support for obtaining and isolating the stem cell from sources wherein serum is not present, such as synovial fluid, the specification does not provide support for each of the options of sources for the stem cell listed in claim 26. . If applicant intended the claims to limit to the cell not being contacted with serum following the isolation step, the applicant should amend the claims to state such as there is support for this in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 17 has been amended to require that the step of isolating the stem cell in the claimed method is done “without contacting the cell to serum”. Dependent claim 26 limits to obtaining the isolated stem cell from either synovial fluid, blood, or tissue. Since blood inherently is a suspension of cells in serum, it is unclear how the step of isolating the cell from blood can be done without the cell contacting serum. A step of isolating begins with the un-isolated cell, and ends with the isolated cell. Since serum is inherently present in blood, and in contact with blood cells before said blood cells are isolated, serum is inherently present at the being stages of the isolating step. If applicant intended the claims to limit to the cell not being contacted with serum following the isolation step, the applicant should amend the claims to state such. As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required. 
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered as they apply to these new grounds for rejection but they are not persuasive. Applicant’s amendments overcame the previous rejections under § 112, but also resulted in the new rejections stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-18 and 23-30 are rejected pre-AIA  35 U.S.C. 103(a) as obvious over Furcht et al. (2004, U.S. Patent Application Publication 2004/0107453) in view of Boireta et al (2005, Experimental Hematology 33: 219–225; reference U), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104) and Egner et al (1995, Immunology,  85: 611-620; reference W) Weiss et al (U.S. PGPUB 2004/0136967), Delves, (2006, CD Antigens, Encyclopedia of Life Sciences, 1-21),  Riordan (U.S. PGPUB 2006/0182724), Ruppert (U.S. PGPUB 2004/0235073), Pera et al (U.S. PGPUB 2005/0095708) and Marshak et al (1999, U.S. Patent 5,908,782; reference A).
Regarding claims 17 and 26-28, Furcht teaches that multipotent adult stem cells (MASCs) isolated from bone marrow of C57BL/6 mice are Rex-1+ CD44- CD45- MHC class I- MHC class II-, and that they can be CD13- depending on culture conditions (see Examples 1 and 2; paragraphs [0096]-[0109]). Regarding claim 17, Furcht teaches culturing and differentiating the MASCs (see Examples 5; paragraphs [0119]-[0145]), and Furcht teaches MASCs can give rise to cells from all three germ layers (see Example 8 at paragraphs [0169]-[0175]). Regarding claims 17-18, 23-25 and 29, Furcht teaches culturing human MASCs with bone morphogenic protein (BMP)4, VEGF, bFGF, stem cell factor (SCF), Flt3L, hyper IL6, thrombopoietin (TPO), and erythropoietin (EPO) differentiate the cells into hematopoietic cells (see Example 7). Regarding claim 17, Furcht teaches the expression of Oct-4, Sox-2 ans SSEA can also be analyzed (see paragraphs [0010], [0011], [0019] and [0099]).
Furcht does not test for the expression of the all the Rex-1+ CD44- CD45- MHC class I- MHC class II- cells to determine if they are CD13- and CD90-. Furcht does not teach isolating, analyzing the expression profile and selecting the cells without contacting the cells with serum. Furcht does not teach analyzing for KLF-4, Nanof, GDF-3, Stella, CD105, CD49c, CD73, CD66A, CD66E, CD133 and CXCR4 expression, or cryopreserving the cells.

Regarding claim 13, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required (see abstract and page 102). Regarding claim 13, Varma teaches that cultured vs uncultured cells only differed slightly in their immunophenotype (see col. 2 on page 102).
Regarding claim 13, Egner teaches analyzing the expression of non-lineage committed cells from bone marrow, and teaches that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells express CD13 (see col. 2 on page 614).
Regarding claim 17, Weiss is drawn to methods of isolating and using a variety of totipotent, pluripotent, or multipotent cells (see abstract). Regarding claim 17, Weiss teaches prior to culture, fluorescence activated cell sorting can be used to separate cells with expression of specific markers (see paragraph [0117]); reads on analyzing an expression pattern. Regarding claims 17 and 30, Weiss teaches the cells can be cryopreserved in DMSO (see paragraph [0133]). Regarding claim 17, Weiss teaches that CD34 and CD45 are markers of the hematopoietic lineage, and are not expressed on the totipotent, pluripotent, or multipotent cells analyzed by Weiss (see paragraph [0208]).
Regarding claim 17, Delves teaches that expression of markers on cells can be used to define cell populations and that expression of CD105, CD49c, CD73, CD66A, CD66E and CD133 can be measured (see page 1 and Table 2).
Regarding claim 17, Riordan teaches that expression of Nanog, Stella and CXCR4 can be measured (see paragraphs [0039]-[0047]).

Regarding claim 17, Pera teaches that expression of GDF-3 can be measured (see paragraph [0005]).
Regarding claim1, Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells (see abstract and col. 1). 
It would have been obvious to combine Furcht with Boireta, Verma, Egner and Weiss to select a population of Furcht’s cells that are negative for each of CD13, CD45, CD90 and CD34, and to analyze an expression profile prior to culturing the cells. A person of ordinary skill in the art would have had a reasonable expectation of success in selecting a population of Furcht’s cells that are negative for each of CD13, CD45, CD90 and CD34 because Furcht establishes that the cells of interest do not need to express these markers. Additionally, Furcht also twice mentioned CD13 and establishes that it is not expressed on all of the cells of interest, and Egner teaches that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells express CD13. Additionally, Boireta establishes that most cells from bone marrow do not express CD45 and CD90. The skilled artisan would have been motivated to select a population of Furcht’s cells that are negative for each of CD13, CD45, CD90 and CD34 because Weiss establish that these markers are expressed by other cell types that are distinct from Furcht’s cells of interest. A person of ordinary skill in the art would have had a reasonable expectation of success in analyzing an expression profile of Furcht’s cells prior to culturing the cells and because Weiss and Varma teach expression patterns can be analyzed prior to culture. Additionally, Boireta establishes that most cells from bone marrow do not express CD45 and CD90. Furthermore, Varma teaches that cultured vs uncultured cells only differed slightly in their immunophenotype. The skilled artisan would have been motivated to analyze an expression profile prior to culturing the cells because the method of analyzing an expression pattern of cells 
It would have been obvious to combine Furcht with Delves, Riordan, Ruppert and Pera measure the expression of KLF-4, Nanof, GDF-3, Stella, CD105, CD49c, CD73, CD66A, CD66E, CD133 and CXCR4 in Furcht’s stem cells. A person of ordinary skill in the art would have had a reasonable expectation of success in measuring the expression of these markers in Furcht’s stem cells because Delves, Riordan, Ruppert and Pera teach that these markers can be measured. The skilled artisan would have been motivated to measure the expression of these markers in Furcht’s stem cells because both Furcht and Delves teach the usefulness in analyzing the expression pattern to define cell populations.
It would have been obvious to combine Furcht and Weiss to cryopreserve the Furcht’s stem cells in DMSO. A person of ordinary skill in the art would have had a reasonable expectation of success in cryopreserving the Furcht’s stem cells in DMSO because Weiss teaches stem cells can be cryopreserved in DMSO. The skilled artisan would have been motivated to cryopreserve the Furcht’s stem cells in DMSO because it would allow for the cells to be preserved for use at a later time.
It would have been obvious to combine Furcht and Marshak to use serum free conditions for Furcht’s stem cells. A person of ordinary skill in the art would have had a reasonable expectation of success in using serum free conditions for Furcht’s stem cells because Marshak teaches that serum free conditions can be used for bone marrow stem cells. The skilled artisan would have been motivated to use serum free conditions for Furcht’s stem cells because Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant discusses Furcht’s culturing methods, and highlights that Furcht teaches culturing the cells in serum. However, the rejection is not over Furcht’s cultured cells, but rather the obviousness to select Furcht’s cells prior to culture expansion. As discussed above, the Egner teaches analyzing the expression of uncultured non-lineage committed cells from bone marrow (Furcht’s source of cells), and Varma provides motivation for selecting uncultured cells while Marshak provides motivation for using serum free conditions. Specifically, as stated above, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required. Therefore Furcht’s teachings in view of the secondary references render this limitation obvious and therefore this argument is not persuasive.  
Applicant highlights that the Furcht reference does not test for the expression of the all the Rex-1+ CD44- CD45- MHC class I- MHC class II- cells to determine if they are CD13- and CD90-, and that Furcht does not teach cryopreserving the cells. Applicant highlights that in one of Furcht’s examples of one cell line, under specific culturing conditions, that said cells are positive for the expression of CD13 and applicant points that Furcht is silent as to CD90. However, each of these features which the applicant highlights are missing from Furcht are obvious over the secondary references as stated above as the secondary references teach that these markers can be analyzed and that they are markers of other cell types, and the secondary Weiss reference provides motivation to cryopreserve the Furcht’s stem cells in DMSO. Regarding CD13, it is again noted that while Furcht does not assay each of the cell lines for 
Applicant summarizes the former secondary reference Riemann, highlights that Riemann alone does not teach all of the features of the claimed method. However, the Riemann reference is no longer cited in the instant rejection. Regarding applicant’s citation of MacWilliams in Exhibit A that synovial fluid contains a variety of cells, as the rejection above is not over cells isolated from synovial fluid this this reference does not apply to the instant rejection. Regarding applicant’s citation of Kirshenbaum in Exhibit B that several different cell types can express CD13, as stated above not only does the primary reference Furcht teaches Furcht’s cells can be CD13 negative, but the secondary reference Egner also teaches analyzing the expression of non-lineage committed cells from bone marrow, and teaches that while the freshly isolated cells lack CD13 expression. Therefore nothing in the attached Kirshenbaum provides evidence that Furcht’s cells prior to culture would necessarily express CD13.
Applicant summarizes the secondary reference Stebulis, highlights that Stebulis alone does not teach all of the features of the claimed method. However, the secondary reference Stebulis is no longer relied upon. Regarding applicant’s citation of Maleki in Exhibit C that CD90 can be expressed on some stem cells, as stated above the newly cited Boireta reference is drawn to characterization of marker expression of nonexpanded mesenchymal progenitor cells from normal adult human bone marrow, and Boireta teaches that most of the cells that were analyzed prior to culture were negative for CD45 and CD90. Applicant’s Maleki in Exhibit C does not analyze bone marrow stem cells, nor unexpanded bone marrow stem cells, and 
Applicant summarizes the secondary reference Weiss, highlights that Weiss alone does not teach all of the features of the claimed method. However, the secondary reference Weiss is not applied alone, but in combination with the other cited references, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. The applicant also highlights a method Weiss uses to collect the cells from the umbilical cord involves incubating sections of the tissue in culture media comprising serum to collect the cells. However, the Egner and Varma references both teach that expression patterns of cells can be determined without culturing the cells and the Marshak reference provides motivation for using serum free conditions. Applicant continues and notes that Weiss does not teach CD34 and CD45 are not expressed by all totipotent, pluripotent, or multipotent cells because Weiss only once mentions that CD34 and CD45 are markers for hematopoietic lineages whereas Weiss uses the words totipotent, pluripotent, or multipotent a combined 39 times. As an initial matter, it is noted that the claims do not limit to the expression or lack thereof of CD34. The above rejection states Weiss teaches that CD45 is a marker of the hematopoietic lineage, and there is no requirement that Weiss make this statement every time Weiss mentions totipotent, pluripotent, or multipotent cells. As Weiss specifically states that CD45 is a marker of hematopoietic lineage, Weiss’ teachings were properly relied upon this teaching of Weiss does provide motivation to select cells that are negative for the hematopoietic lineage markers. Therefore, for any of these reasons, this argument is not persuasive. 
Applicant summarizes the secondary reference Delves, highlights that Delves alone does not teach all of the features of the claimed method. However, the secondary reference
Delves reference was relied upon for teaching that expression of markers on cells can be used to define cell populations and that expression of CD105, CD49c, CD73, CD66A, CD66E and CD133 can be measured, and to establish that it can be useful to measure these markers. As 
Applicant summarizes the secondary reference Riordan, highlights that Riordan alone does not teach all of the features of the claimed method. However, the secondary reference
Riordan reference was relied upon for teaching that expression of markers on cells can be used to define cell populations and that expression of Nanog, Stella and CXCR4 can be measured, and to establish that it can be useful to measure these markers. As the rejection did not assert that Riordan taught the entire claimed method alone, this argument is not persuasive. Applicant further asserts that Riordan teaches away from the stem cell not expressing CD34 since Roirdan teachs that hematopoietic cells are positive for CD34. However, the claims are not drawn to a hematopoiectic cell that is CD34 negative, but rather to a stem cell that is CD34 negative prior to differentiation. As stated in the above rejection Weiss is cited for teaching that CD34 is a marker of the hematopoietic lineage, and are not expressed on the totipotent, pluripotent, or multipotent cells analyzed by Weiss. Therefore Riordan’s teachings are in line with the teaching of the other cited references.
 Applicant summarizes the secondary reference Ruppert, highlights that Ruppert alone does not teach all of the features of the claimed method. However, the secondary reference
Ruppert reference was relied upon for teaching that expression of markers on cells can be used to define cell populations and that expression of KLF-4 can be measured, and to establish that it can be useful to measure this marker. As the rejection did not assert that Ruppert taught the entire claimed method alone, this argument is not persuasive.  
Applicant summarizes the secondary reference Pera, highlights that Pera alone does not teach all of the features of the claimed method. However, the secondary reference
Pera reference was relied upon for teaching that expression of markers on cells can be used to define cell populations and that expression of GDF-3 can be measured, and to establish that it 
Applicant highlights that during Varma’s examples of isolating cells, Varma teaches that the cells are contacted with media comprising serum. Applicant also highlights that Varma does not teach the claimed cell type with the claimed expression pattern. However, as stated above, the Varma reference was relied upon for teaching that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required. In other words, Varma was relied upon for providing motivation to select uncultured stem cells and not for teaching the claimed stem cells. Applicant highlights the statement in the rejection that Varma teaches that cultured vs uncultured cells only differed slightly in their immunophenotype, and applicant alleges this is incorrect because Varma does teach that there are some changes in expression of five markers. However, the teaching of Varma cited in the rejection is what Varma’s concludes at the end of their study. Specifically, Varma states that their study “demonstrated that freshly isolated ASCs slightly differed in immunophenotype from cultured ASCs”. Therefore it is clear that Varma concludes that their finding that five markers had some level of different expression, out of all the markers assayed, was not a significant difference.  
Applicant highlights that during Egner’s expansion of cells, Egner teaches media comprising serum was used. However, the teachings of Egner cited above are not over the expanded cells, but rather over the freshly isolated cells which have not been exposed to serum. While applicant acknowledges that Egner’s uncultured cells do not express CD13, applicant alleges that this does not provide motivation to select Furcht’s cells that do not express CD13 because Furcht’s cells are cultured. However, the rejection is not over Furcht’s cultured cells, but rather over the obviousness to select Furcht’s cells without culturing. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, as stated in the above rejection, the motivation to select Furcht’s cells that are negative for MHC class I CD13, CD45, CD90, CD34 comes directly from Furcht’s in view of the secondary references which are all in the same field of endeavor. As discussed above, Furcht provides teaching and motivation to isolate Furcht’s cells while the other references are relied upon only for teaching methods of analyzing cells and the types of cells that express specific cell markers and highlighting the expression pattern of bone marrow stem cells. Therefore this argument is not persuasive.  
Applicant alleges that there is no motivation to combine Furcht with the secondary references in order to select cells that are negative for CD13, CD45, CD34 and CD90. However, as stated above, Furcht establishes that the cells of interest do not need to express these markers. Additionally, Furcht also twice mentioned CD13 and establishes that it is not expressed on all of the cells of interest, the secondary reference Weiss all teach CD45 is a marker of cell types that are distinct from Furcht’s cells of interest. Furthermore, the Varma reference provides motivation for analyzing and selecting Furcht’s cells prior to culture expansion, and the Egner and Boireta teach analyzing the expression of non-lineage committed cells from bone marrow, and teaches that while the freshly isolated cells lack CD13 and CD90 expression. As stated above, a person of ordinary skill in the art would have had a reasonable expectation of success in selecting a population of Furcht’s cells that are negative for both CD13 and CD45 because while Furcht establishes throughout that the cells of interest are CD45 negative, Furcht also twice mentioned CD13 and establishes that it is not expressed on all of the cells of interest. The skilled artisan would have been motivated to select a population of Furcht’s cells that are negative for both CD13 and CD45 because Weiss establish that these 

Conclusion
No claims are free of the art. No claims are allowed.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653